Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregg S. Scheiferstein on 01/13/2022.
The application has been amended as follows: 

1. (Currently amended) A seal assembly for a gas turbine engine, the seal assembly comprising: 
a seal body coupled to an engine static structure of the gas turbine engine; and 
a seal seat insert coupled to a radially extending portion of a shaft of the gas turbine engine; 
wherein the seal body is configured to be biased into contact with the seal seat insert to provide a sealing pressure between the seal body and the seal seat insert, [[and]]
wherein the seal seat insert is made from a ceramic matrix composite including at least one of silicon carbide and silicon nitride, and
wherein the radially extending portion of the shaft directly contacts around the seal seat insert. 

8. (Currently amended) A bearing assembly for a gas turbine engine comprising: 
an engine static structure; 
a shaft configured to rotate within the gas turbine engine; 
a bearing supporting the shaft relative to the engine static structure; 
a seal body coupled to the engine static structure; and 
a seal seat insert coupled to a radially extending portion of the shaft; 
wherein the seal body is configured to be biased into contact with the seal seat insert to provide a sealing pressure between the seal body and the seal seat insert, wherein the seal seat insert is made from at least one of silicon carbide and silicon nitride, and
wherein the radially extending portion of the shaft directly contacts around the seal seat insert. 

18. (Currently amended) A method of forming a seal between an engine static structure and a shaft of a gas turbine engine, the method comprising: 
supporting a seal body on the engine static structure; 
coupling a seal seat insert to a radially extending portion of the shaft; and generating a sealing pressure via direct contact between the seal body and the seal seat insert, wherein coupling the seal seat insert to the shaft comprises retaining the seal seat insert within a recess defined by the shaft, and 
wherein the radially extending portion of the shaft directly contacts around the seal seat insert. 

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Seal seat insert for gas turbine engines as claimed in independent claims 1, 8, and 18 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Closest art US 2018-0045316 discloses a seal arrangement, in a turbine environment, with a seal body 124 coupled to an engine static structure 118 of the gas turbine engine environment; and 
a seal seat insert 142 coupled to a radially extending portion 114 of a shaft (¶ 0012, 0021) of the gas turbine engine; and 
wherein the seal body 124 is configured to be biased into contact with the seal seat insert 142 to provide a sealing pressure between the seal body 124 and the seal seat insert 142 (spring 120 biases 124 against 142; ¶ 0012, 0014, and 0018).
US 2018-0045316 is silent about the seal seat insert is made from a ceramic matrix composite including at least one of silicon carbide and silicon nitride, and
the radially extending portion of the shaft directly contacts around the seal seat insert. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 6,322,081 discloses a sealing arrangement, in Figure 2, comprising a seal body 36 coupled to an engine static structure 34 of the gas turbine engine environment; and a seal seat insert 50 coupled to a radially extending portion 54, 52 of a shaft 12 of the gas turbine engine; and wherein the seal body 36 is configured to be biased into contact with the seal seat insert 50 to provide a sealing pressure between the seal body 36 and the seal seat insert 50 (Figure 2), wherein the seal seat insert is made from a ceramic matrix composite including at least one of silicon carbide and silicon nitride (Col.3, L12-13). US 6,322,081 is silent about the radially extending portion of the shaft directly contacts around the seal seat insert. 
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675